AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MAY 24, 2013 REGISTRATION NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NICOLET BANKSHARES, INC. (Exact name of registrant as specified in its charter) WISCONSIN 47-0871001 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 111North Washington Street Green Bay, Wisconsin54301 (920) 430-1400 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Nicolet Bankshares, Inc. 2011 Long-Term Incentive Plan (Full title of plan) Ann K. Lawson Chief Financial Officer Nicolet Bankshares, Inc. 111North Washington Street
